


--------------------------------------------------------------------------------


DATED 31 August, 2018






MIDS Medical Limited


and


Zenosense, Inc.


and


"Parent One"


and


"Parent Two"


and


Investor


___________________________________




SUBSCRIPTION AND SHAREHOLDERS' AGREEMENT
relating to MIDS Medical Limited


___________________________________




 






1

--------------------------------------------------------------------------------



Contents


Clause
 
Page
1
Definitions
1
2
Interpretation
3
3
Conditions
4
4
Completion and during Phase 2
5
5
June 2016 Shareholder and Subscription Agreement
6
6
Shareholding Changes
6
7
Protection in the event of Insolvency
7
9
MIDS License and Developed IP
7
10
Warranties
8
11
Covenants
8
12
Board
9
13
Announcements and confidentiality
10
14
Notices
11
15
General
12
16
Governing law and jurisdiction
13
Schedule 1
 
15
  Budget Phase 2
 
15
  Part A – The Company
 
16
  Part B – Issued share capital immediately before Completion
 
16
  Part C – Payment schedule and Prospective Shareholdings
 
17
Schedule 2
 
18
  Conditions
 
18
Schedule 3
 
19
  Warranties
 
19
Schedule 4
 
20
  Covenants
 
20
  Part A – Matters requiring Parent Three Consent
 
20
  Part B – Conduct of Company
 
22
  Part C – Provision of Information
 
22

 
2

--------------------------------------------------------------------------------



THIS AGREEMENT is made on 31 August, 2018
BETWEEN:


(1)
MIDS Medical Limited (company number 10229764) whose registered office is at is
at Sci-tech Daresbury, Keckwick Lane, Daresbury, Cheshire WA4 4F ("Company");

(2)
_____ (company number _____) whose registered office is at _____ ("Parent One");

(3)
______ a Nevada Corporation having I.R.S. Employer Identification _____ having
principal executive offices at _____ ("Parent Two");

(4)
Zenosense, Inc. (I.R.S. Employer Identification No. 26-3257291) whose principal
executive office is at Avda Cortes Valencianas 58, Planta 5 46015 Valencia,
Spain ("Parent Three");

(5)
______ (the "Investor", whose registered office is at _______.

Together, the "Parties"
NOW IT IS AGREED as follows:
1
Definitions

In this Agreement, unless the context otherwise requires:
"Agreed Form" means, in relation to any document, that document in the form
agreed by the parties and, for the purposes of identification, signed or
initialled by or on behalf of the parties or their solicitors;
"Articles" means the articles of association of the Company in the Agreed Form
or as subsequently amended from time to time;
"Board" means the board of directors of the Company;
"Budget Phase 2" means the development budget for the second phase of the
Company's MIDS project referred to in Schedule 1;
"Business" means the business of the development of the MIDS Project;
"Business Day" means any day on which banks are open for business in London
(excluding Saturdays, Sundays and public holidays);
"Business Plan" means the Company's plan for the future development of the MIDS
project;
"Company's Intellectual Property Rights" or "MIDS IP" means all the Intellectual
Property Rights which the Company and any new MIDS IP developed;
"Completion" means completion of the Investment in accordance with Clause 4;
3

--------------------------------------------------------------------------------

"Completion Date" means the date of Completion;
"Conditions" means the conditions referred to Clause 3 and set out in Schedule
2;
"Confidential Information" means save in so far as such information is already
in the public domain (other than by breach of any duties of confidentiality) or
is required to be disclosed by reason of any legal requirement or any rule or
regulation of any Recognised Investment Exchange or any government or regulatory
authority, all knowledge and information (whether or not recorded in documentary
or machine readable form) which is secret or confidential to the business or
affairs of the Company;
"Directors" means the directors of the Company from time to time;
"Encumbrance" means any claim, mortgage, lien, pledge, charge, encumbrance,
hypothecation, trust, right of pre-emption or any other restriction or third
party right or interest (legal or equitable) or any other security interest of
any kind however created or arising (or any agreement or arrangement to create
any of them);
"Equity Shares" has the meaning given to it in the Articles;
"Intellectual Property Rights" means all intellectual property rights subsisting
at any time in any part of the world including patents (including patent
applications, any continuation applications, divisional applications, or
continuation in part applications that claim priority to the patents and/or
applications, any patents that issue from any of the foregoing, and any
reissues, re-examinations, renewals, substitutions, and extensions of any of the
foregoing), trade marks, trade names, marks, design rights, data base rights and
copyrights (whether any of such rights are registered or unregistered) all
rights in, to or in connection with confidential information and all know how,
business information (including technical, process, clinical or other
information, business plans, procedures), technical information (including
knowledge, research, techniques, designs, science data, specifications,
practices, procedures, assays, formulae, processes, systems, improvements,
methods, skill, test and other data including chemical, pharmacological,
toxicological and clinical tests and other data, analytical and quality control
data, and laboratory notes), regulatory information and applications,
authorizations, permits and licenses, trade secrets, computer programs and
domain names and registrations and applications for any of the foregoing;
"Investment" means the subscription by the Investor for the Ordinary Shares
under this Agreement;
"Investor Director" means a person nominated by Parent Three to be a director
the Company pursuant to any Agreement;
 "MIDS Project" means the prospective development of a universal immunoassay
diagnostic device initially targeted at cardiac markers;
4

--------------------------------------------------------------------------------

"MIDS IP" means any Intellectual Property Rights, including patents, patent
applications or trademarks that relate to the MIDS project;
"MIDS" means any development related to the MIDS project as carried out by the
Company whatsoever, including but not limited to prototypes, know-how,
documentation, licences, patents, patent applications, trademarks, agreements, 
test equipment and consumables;
"Ordinary Shares" means the ordinary shares of £0.05 each in the capital of the
Company, having the rights set out in the Articles;
"Override" means an enduring share of PAT payable within one month following
approval and adoption by the Company of the Company's annual audited accounts
for each relevant financial year;
"PAT" means the profit on the Company's ordinary activities after tax, interest
and depreciation, prior to any dividend being paid, as shown in the audited
profit and loss account of the Company for a relevant financial year (to the
nearest
"Phase 2" means a second phase of MIDS Project as contemplated in Schedule 1;
"Subscription Monies" means the sum that the Investor has agreed to subscribe
for the Ordinary Shares under this Agreement; and
"Warranties" means the Warranties referred to in Clause 10.
2
Interpretation

2.1
In this Agreement unless the context otherwise requires:

(a)
any recitals and Schedules form part of this Agreement and references to this
Agreement include them and references to recitals, Clauses and Schedules are to
recitals and clauses of, and schedules to, this Agreement and references in a
Schedule or part of a Schedule to paragraphs are to paragraphs of that Schedule
or that part of that Schedule;

5

--------------------------------------------------------------------------------

(b)
references to this Agreement or any other document are to this Agreement or that
document as in force for the time being and as amended from time to time in
accordance with this Agreement or that document (as the case may be);

(c)
words importing a gender include every gender, references to the singular
include the plural and vice versa and words denoting persons include individuals
and bodies corporate, partnerships, unincorporated associations and other bodies
(in each case, wherever resident and for whatever purpose) and vice versa;

2.2
In this Agreement, unless the context otherwise requires:

(a)
a reference to a statute or statutory provision shall be construed as including
a reference to any subordinate legislation (as defined by section 21(1)
Interpretation Act 1978) made from time to time under that statute or provision
(whether before or after the date of this Agreement); and

(b)
a reference to a statute, statutory provision or subordinate legislation (as so
defined) shall be construed as including a reference to:

(i)
that statute, provision or subordinate legislation as in force at the date of
this Agreement and as from time to time modified or consolidated, superseded,
re-enacted or replaced (whether with or without modification) after the date of
this Agreement);  and

(ii)
any statute, statutory provision or subordinate legislation (as so defined)
which it consolidates, supersedes, re-enacts or replaces (whether with or
without modification).

2.3
Terms used or defined in the Companies Acts or in the Articles shall have the
same meanings in this Agreement unless the context otherwise requires provided
that company (if not a reference to the Company) shall mean any body corporate
wheresoever situated and howsoever incorporated and the other expressions in
Companies Act 2006 shall be construed accordingly.

2.4
The headings and contents table and the brief description of one clause or one
paragraph that is cross referenced within the text of another clause or
paragraph in this Agreement are for convenience only and do not affect its
interpretation.

2.5
In this Agreement the words "other", "includes", "including" and "in particular"
do not limit the generality of any preceding words and any words which follow
them shall not be construed as being limited in scope to the same class as the
preceding words where a wider construction is possible.

2.6
References to an "Investor" shall be deemed to include respectively the
Investor, its nominee, its assigns, its transferees and its successors.

2.7
References in this Agreement to any party shall, except where the context
otherwise requires, include his successors in title and personal
representatives.

3
Conditions

3.1
The Investor's obligation to make the Investment at Completion is conditional
upon the Conditions being satisfied to the satisfaction of the Investor (in its
absolute discretion) or waived (in whole or in part) in writing by it or on its
behalf (in its absolute discretion).

3.2
If the Conditions have not been fulfilled to the satisfaction of the Investor or
waived in writing by the Investor (in each case in its absolute discretion) then
this Agreement shall lapse and cease to have effect unless the Investor
otherwise agrees or requires in writing and no party shall have any claim
against any other party under this Agreement or in respect of any claims by the
Investor which have arisen prior to such lapse and cessation.   Accordingly, the
provisions of Clauses 1 and 2, this Clause 3, Clauses 13, 14, 15 and 16 and such
of the other provisions of this Agreement as are necessary to give efficacy to
those Clauses or are relevant to the enforcement of those Clauses shall continue
to have effect notwithstanding any lapse or cessation under Clause 3.2.

6

--------------------------------------------------------------------------------

4
Completion and during Phase 2

4.1
On satisfaction or waiver of each of the Conditions in accordance with Clause 3,
on Completion:

(a)
the business set out in this Agreement shall be transacted;

(b)
On signature of this Agreement the Investor shall be deemed to apply for and
shall subscribe the pound sterling equivalent of US$300,000 in cash for 6
Ordinary Shares in the Company having a par value of £0.05 per share in exchange
for an immediate payment in the aggregate amount of $48,000 followed by
additional payments in the aggregate amounts of $102,000 due by September 30,
2018 and an additional $150,000 due by October 31, 2018 resulting in the
Investors 2.91% per cent initial ownership in the Company.

(c)
Subject to the conditions of Section 4.3 below, the Investor will have the right
to subscribe for additional equity in the Company to reflect and produce the
prior and resultant shareholdings as listed in Schedule 1 Part C, such ownership
and share issuance commencing from November 31, 2018 subject to 4(d) below.

(d)
At the time of the final Tranche 4 payment listed in Schedule 1 Part C, the
Company may require the Investor to make a contingency payment equal to the
difference between the total investment of $1,200,000.00 converted into Pounds
Sterling (£) at a rate of 1.31 $ to £, and $1,200,000.00 converted into £ at the
actual rates of conversion, provided that;

(i)
The difference in £ is greater than £60,000.00 ("Difference); and

(ii)
The Difference is used to purchase additional Investor shares at a cost per
share equal to the Tranche 4 price of $56,250.00 per share share(s) being issued
to the nearest rounded down share number of 1 or above, with no fractional share
entitlement.

(e)
the Company shall, only after each tranche listed in Schedule 1 Part C is paid
for in full and on time:

(i)
allot and issue the Ordinary Shares to the Investor free from all Encumbrances;

(ii)
issue a share certificate to the Investor for those Ordinary Shares so
subscribed or cause UK Companies House to evidence the subscription; and

(iii)
enter the name of the Investor in the register of Members in respect of the
Ordinary Shares so subscribed.

7

--------------------------------------------------------------------------------

4.2
The Company undertakes to the Investor that the Subscription Monies will be
applied for the general Company funding to achieve the purpose set out in Phase
2.

4.3
During Phase 2 the Investor will have the right to further invest in accordance
with the Schedule 1 and in amounts and timings in exchange for additional equity
as set out in Schedule 1 Part C; subject to;

(a)
If the Company is offered better terms by another party for any unsubscribed
equity listed in Schedule 1 Part C the Company will notify the Investor no less
than 14 days prior to the next subscription date as listed in Schedule 1 Part C,
and provide the Investor the opportunity to invest on such terms. The Investor
will have three business days to either accept or decline to invest on the
revised terms. In the event the Investor declines, the Company can immediately
terminate any Investor right to further investment due under this Agreement.

5
June 2016 Shareholder and Subscription Agreement

5.1
The conditions of the Override Arrangement set out in the June 2016 Shareholder
and Subscription Agreement will remain in force between Parent Two and Parent
Three, this being an adjustment solely between Parent Two and Parent Three, not
affecting any shareholding of the Investor.

5.2
All other terms of the June 2016 Shareholder and Subscription Agreement will
remain in force except where modified by this Agreement, including specifically
all terms related to the control rights of the Company by Parent 3, as if Parent
3 had funded Phase 2.

6
Shareholding Changes

6.1
The Parties hereby agree from the outset that Parent Three's ownership shall not
fall below 30 per cent as a result of any future investment in the share capital
in the Company. The Parties agree that, should an investment be made that would
breach this level, an Override adjustment shall be made so that any ordinary
shareholding given up by any other shareholder to allow Parent Three to maintain
its shareholding at 30 per cent or above will be compensated for by an
equivalent percentage Override being granted to those other shareholders.

6.2
If the Board with Parent Three Consent concludes that any changes need to be
made to the Articles so as to give effect to the provisions of the Companies Act
2006, to the extent that the effectual changes do not alter the commercial
effect intended by the Articles nor, as an overriding provision, conflict with
the provisions of this Agreement, if so requested by the Board and Parent Three,
the parties to this Agreement shall, so far as are able in their capacity as
Directors and/or Shareholders, approve the necessary changes to the Articles,
and the Managers shall use their reasonable endeavours to recommend to the other
Shareholders that they also approve those changes.

8

--------------------------------------------------------------------------------

7
Protection in the event of Insolvency

7.1
In the event of an Insolvency Event defined as the inability of a party to pay
its debts as they fall due within the meaning of section  123 of the Insolvency
Act 1986 (the "Act"); or the issue of an application for an administration order
or a notice of intention to appoint an administrator in relation to the company;
or the passing of a resolution or order for the Company's winding-up,
dissolution, administration or reorganization; or the declaration of a
moratorium in relation to any of the Company's indebtedness; or the making of
any arrangement or any proposal for any arrangement with any of the Company's
creditors; or the appointment of a liquidator, receiver, administrator,
supervisor or other similar officer in respect of any of the Company's assets,
or any similar arrangement, the following shall apply;

(a)
If affecting the Company or Parent Two, Parent One shall sell the MIDS IP to
Parent Three and the Investor for $1, to be owned pro rata between them on the
basis of their relative shareholdings;

(b)
If affecting Parent Three; Parent Three shall be deemed to have sold its
Ordinary Shares in the Company back to the Company at par value of £0.05 per
share.

(c)
If affecting the Investor; Investor shall be deemed to have sold its Ordinary
Shares in the Company back to the Company at par value of £0.05 per share.

8
Consents etc.

8.1
Parent Three will have the right to prevent or approve by consent any of the
matters listed in in Schedule 4.

8.2
No consent or approval to be given by Parent Three or by Parent Three Consent
under this Agreement shall be valid unless given in writing.

8.3
The carrying out of such duties and powers and the giving (or not) of such
consents by Parent Three or Parent Three Consent shall not (unless otherwise
expressly stated) constitute a variation of this Agreement or remove the need to
seek a similar consent for a subsequent similar matter.

8.4
Where any consent or approval of Parent Three or a Parent Three Director is
required or sought in respect of any provision of this Agreement, Parent Three
or, as the case may be, Parent Three Director shall have a complete and
unfettered discretion as to whether or not to give the consent or approval and
whether or not to impose any terms, conditions or limitations on any such
consent or approval.

9
MIDS License and Developed IP

9.1
Parent One has granted an exclusive, world-wide, royalty free, non-transferable
research license to use and utilize the MIDS IP and will transfer the MIDS IP
directly to the Company in the event that the Company concludes a commercial
deal with a third party.

9

--------------------------------------------------------------------------------

9.2
Any additional Intellectual Property ("New IP") developed by the Company in
relation to the MIDS IP has and will vest as the sole property of the Company,
and neither the Investor or Parent Three shall have no other right, other than
its ordinary shareholding in the Company, in any Intellectual Property so
developed. In the event that New IP is developed the Parties will reasonably
agree as to any requirement for patented protection and if any payment is
required this will be contributed pro rata with respective shareholdings,
including and taking into account any Override rights, at relevant times.

9.3
Prior to transfer as in 9.1 above to Parent One will invoice the Company for
patent costs, or the Company will directly bear the patent costs, and
administration in line with the Budget Phase 2.

10
Warranties

10.1
In consideration of the Investor making the Investment at Completion the Company
and / or Parent One warrants to the Investor that;

(a)
The MIDS IP has been licensed to the Company in accordance with 9 above, and
will maintain those patents as far as it can;

(b)
Parent One will cause the MIDS IP to come into the direct registration and
control of the Company in the event that the Company concludes a commercial deal
with a third party; and

(c)
The Budget Phase 2 will be applied as contemplated, subject only to necessary
operational variations at the Company's sole discretion, provided that variation
is deemed by the Company as reasonably necessary to achieve the Phase 2
objectives.

10.2
The Company acknowledges to the Investor that the Investor has entered into this
Agreement in reliance on the Warranties. Each of the Warranties shall be
construed separately and independently from the others.



10.3
Any and all liability under the Warranties shall absolutely cease at the end of
Phase 2 (the "End Date").

10.4
The Investor warrants to the Company that it is duly authorised to enter into
this Agreement and the obligations of the Investor under this Agreement and each
document to be executed by it at or before Completion are or when the relevant
document is executed, will be enforceable on the Investor in accordance with
their terms.

11
Covenants

From Completion, unless modified by 8.1 above:
(a)
the Company shall not take any of the actions set out in Schedule 4, Part A
without Parent Three Consent, unless the action is expressly required or
permitted by this Agreement;

10

--------------------------------------------------------------------------------

(b)
the Company shall exercise all rights and powers lawfully available to them to
procure that it conducts its business in accordance with, and observe the
covenants set out in, Schedule 4, Part B (whether or not as a matter of law such
covenants are enforceable against the Company in question) unless with Parent
Three Consent;

(c)
the Company will comply with their respective obligations set out in Schedule 4,
Part C regarding the provision of information to Parent 3; and

11.2
It is acknowledged for the purposes of section 173 Companies Act 2006 that the
Covenants in Schedule 4, Part D and other provisions of this Agreement may
restrict the future exercise of discretion by Directors and the parties intend
that,  to the extent permitted by that section, the discretion of such directors
should be so restricted.

11.3
Each of the Covenants shall be construed independently of each of the others so
that if one or more of them shall be held to be invalid as an unreasonable
restraint of trade or for any other reason whatsoever then the remaining
Covenants shall be valid to the extent that they are not held to be so invalid.

11.4
The Company shall not, and Parent Three shall exercise all rights and powers
lawfully available to them to procure that the Company shall not, take any of
the following actions without the prior written consent of the holders of not
less than 76per cent of the issued Ordinary Shares (an " Ordinary Majority "),
other regarding than actions contemplated in this agreement:

(a)
make any change in its issued share capital;

(b)
appoint or remove any director of the Company (other than the appointment or
removal of the Parent Three Director);

(c)
take any steps to wind-up or liquidate or obtain an administration order in
respect of the Company.

12
Board

12.1
Parent Three has one Director (the "Parent Three Director") of the Company. 
Parent Three may also remove any such person(s) so appointed and appoint another
person in his place.

12.2
The number of Parent Three Directors shall be increased, as far as it
practicable, so that the number of Parent Three Directors is broadly maintained
as a proportion of one in three directors of the Company.

12.3
Parent Three and its Parent Three Director(s) shall be actively involved in the
management of the Company, its CEO, Carlos Gil, is currently serving as the
Parent Three Director and acting as Sales Director.

12.4
The Parent Three Director will always maintain a director in office.

12.5
The Board shall meet at as it determines or as required by the Parent Three
Director.



11

--------------------------------------------------------------------------------

13
Announcements and confidentiality

13.1
Subject to Clauses 13.2 and 13.3, the terms of this Agreement shall be
confidential to the parties.

13.2
The Company undertakes to Parent Three that Parent Three and the Parent Three
Director are free to disclose (on a confidential basis) to:

(a)
any professional adviser to, trustee or manager of or investor or prospective
investor in any fund on behalf of which Parent Three (or their nominees or
custodian) holds shares in the capital of the Company;

(b)
any professional adviser or auditor to any such company or fund;

(c)
any regulatory body responsible for any such company or fund (to the extent that
such regulatory body requires it);

(d)
any actual or prospective provider of finance to the Company;

(e)
any professional adviser to any of the foregoing; and

(f)
any person to whom Parent Three may make a permitted transfer under Article 13
(Permitted Transfers) of the Articles,

any information it or he receives relating to the Company or its businesses and
affairs.
13.3
The obligations of confidentiality in Clause 13.2 or otherwise shall not apply
to Parent Three or the Parent Three Director,  in the event that:

(a)
any of them is expressly obliged by law or by the rules and regulations of any
recognised investment exchange to disclose or divulge any such information;

(b)
if the information concerned shall have come into the public domain otherwise
than by virtue of a prior breach by them of such obligations of confidentiality;
or

(c)
as expressly permitted by the Board (with the approval of the Parent Three
Director).

13.4
Other than when exempted in 13.3 above the Company undertakes to the Investor to
keep confidential the terms of the Investment and all matters contemplated by
this Agreement.

13.5
(a) The Investor will have the right to request a detailed Phase 2 update 14
days prior to any contemplated funding stage listed in Schedule 1 Part C.

    (b) The Investor agrees to keep any such update or updates confidential and
to comply with Regulation FD of the United States Securities and Exchange
Commission and/or any similar regulation or law that may apply to market
sensitive information in relation to Parent Two and Parent Three.
12

--------------------------------------------------------------------------------

14
Notices

14.1
All notices to be given to a party under this Agreement shall be in writing in
English and shall be marked for the attention of the person, and delivered by
hand or sent by first class prepaid post (or by air mail if to an address
outside the United Kingdom) or by email to the address or email account detailed
for the party below:

(a)
in the case of the Company, Parent One, Parent Two and Parent Three:

Address:  the relevant address appearing on page 1
email
Attention:


(b)
in the case of Parent Three:

Address:  its address appearing on page 1
email  cgil@zenosense.net
Attention:  Carlos Gil


(c)
in the case of the Investor :

Address :  its address appearing on page 1
email :
Attention :
A party may change the details recorded for it in this Clause by notice to the
other in accordance with this Clause 14.
14.2
A notice shall be treated as having been received:

(a)
if delivered by hand between 9.00 am and 5.00 pm on a Business Day (which time
period is referred to in this Clause 14 as "Business Hours"), when so delivered;
and if delivered by hand outside Business Hours, at the next start of Business
Hours;

(b)
if sent by first class post, at 9.00 am on the second Business Day after posting
if posted on a Business Day and at 9.00 am on the third Business Day after
posting if not posted on a Business Day;

13

--------------------------------------------------------------------------------

(c)
if sent by air mail, at 9.00 am on the fifth Business Day after posting if
posted on a Business Day and at 9.00 am on the sixth Business Day after posting
if not posted on a Business Day; and

(d)
if sent by email or fax, if sent during Business Hours and if sent by fax
outside Business Hours, at the next start of Business Hours.

14.3
In proving that a notice has been given it shall be conclusive evidence to prove
that delivery was made, or that the envelope containing the notice was properly
addressed and posted or that the email was properly addressed and despatched and
confirmation of full transmission was received (as the case may be).

15
General

15.1
Entire agreement: This Agreement (together with all documents entered into in
the Agreed Form referred to in this Agreement and all other documents to be
entered into pursuant to, or in connection with, the Agreement) sets out the
entire agreement and understanding between the parties, and supersedes all
proposals and prior agreements, arrangements and understandings between the
parties, relating to its subject matter.

15.2
Acknowledgment: Each party acknowledges that in entering into this Agreement
(and any other document to be entered into pursuant to it) it does not rely on
any representation, warranty, collateral contract or other assurance of any
person (whether party to this Agreement or not) that is not set out in this
Agreement or the documents referred to in it.  Nothing in this Agreement shall,
however, limit or exclude any liability for fraud.

15.3
Further assurance:  Each party shall do and execute, or arrange for the doing
and executing of, any other act and document reasonably requested of it by the
other party to implement and give full effect to the terms of this Agreement.

15.4
Survival of rights:  Neither Completion nor termination of this Agreement for
any reason shall affect any rights or liabilities that have accrued prior to
Completion or termination (as the case may be) or the coming into force or
continuance in force of any term that is expressly or by implication intended to
come into or continue in force on or after Completion or termination.



15.5
Waiver and Severability:  No single or partial exercise, or failure or delay in
exercising any right, power or remedy by the Investor shall constitute a waiver
of, or impair or preclude any further exercise of, that or any right, power or
remedy arising under this Agreement or otherwise. The parties intend each
provision of this Agreement to be severable and distinct from the others.  If a
provision of this Agreement is held to be illegal, invalid or unenforceable, in
whole or in part, the parties intend that the legality, validity and
enforceability of the remainder of this Agreement shall not be affected.



15.6
Rights cumulative:  The rights and remedies of the Investor in connection with
this Agreement are cumulative and, except as expressly stated in this Agreement,
are not exclusive of any other rights or remedies provided by law or equity or
otherwise.  Except as expressly stated in this Agreement (or at law or in equity
in the case or rights and remedies provided by law or equity) any right or
remedy may be exercised (wholly or partially) from time to time.

14

--------------------------------------------------------------------------------

15.7
Rescission: No party to this Agreement shall be entitled to rescind this
Agreement after Completion.

15.8
Conflict: If there is any conflict between this Agreement and the Articles, this
Agreement shall as between the parties prevail, and, if required by the
Investor, the Company shall take all steps necessary to amend the Articles so as
to remove such conflict.

15.9
Third party rights: Unless this Agreement expressly states otherwise:

(a)
a person who is not a party to this Agreement has no right to enforce any of its
terms under the Contracts (Rights of Third Parties) Act 1999; and

(b)
if a person who is not a party to this Agreement is stated to have the right to
enforce any of its terms under the Contracts (Rights of Third Parties) Act 1999,
the parties may rescind or vary this Agreement (and any documents entered into
pursuant to or in connection with it) without the consent of that person.

15.10
Counterparts: The parties may enter into this Agreement in any number of
counterparts and on separate counterparts, all of which taken together shall
constitute one and the same instrument.

16
Governing law and jurisdiction

16.1
This Agreement will be governed by and construed in accordance with English law
and all claims and disputes (including non-contractual claims and disputes)
arising out of or in connection with this Agreement, its subject matter,
negotiation or formation will be determined in accordance with English law.

16.2
Each party irrevocably submits to the exclusive jurisdiction of the English
courts in relation to all matters (including non-contractual matters) arising
out of or in connection with this Agreement.

15

--------------------------------------------------------------------------------



Executed by the parties or their duly authorised representatives on the date of
this Agreement:


Executed by
MIDS Medical Limited
acting by its duly authorised Officer
)
 
)
 
)
Nasser Djennati – Managing Director
   



Executed by
Parent One
acting by its duly authorised Officer
in the presence of:
)
   
)
   
)
____________- Director
     



Executed by
Parent Two
acting by its duly authorised Officer
in the presence of:
)
   
)
   
)
____________- CEO
     



Executed by
Investor
acting by its duly authorised Officer
in the presence of:
)
   
)
   
)
____________- Director
     



Executed by
Zenosense Inc.
acting by its duly authorised Officer
in the presence of:
)
 
)
 
)
Carlos Gil - CEO
   

16

--------------------------------------------------------------------------------


 
Schedule 1
MIDS Project Phase 2
Incorporated by reference


Budget Phase 2
Incorporated by reference








17

--------------------------------------------------------------------------------

Part A - The Company
Company name:
MIDS Medical Limited
Company number:
10229764
Place of incorporation:
UK
Date of incorporation
June 13, 2016
Registered office:
Sci-tech Daresbury, Keckwick Lane, Daresbury, Cheshire WA4 4F
Directors:
Nasr-Eddine Djennati
Carlos Gil
Thomas Barr
Secretary (Please state if none):
None
Authorised share capital immediately prior to the passing of the Resolutions:
20,000 shares of £0.05 each
Issued share capital immediately prior to the passing of the Resolutions:
£10 divided into 200 shares of £0.05 each
Shareholders (immediately prior to Completion):
Parent One (120 shares), Zenosense Inc. (80 Shares)
Accounting reference date:
31 December
Accounts last made up to:
31 December, 2017
Charges:
None
Tax residence:
UK



Part B - Issued share capital immediately before Completion
Before:
Shareholder
Ordinary Shares
% equity holding (%)
____________
120
60%
Zenosense Inc.
80
40%
TOTAL
200
100%



18

--------------------------------------------------------------------------------

On the receipt of the entirety of Tranche 1 below as per clause 4
Shareholder
Ordinary Shares
% equity holding (%)
____________
120
58.25%
Zenosense Inc.
80
38.83%
____________
6
2.91%
TOTAL
206
100%



Part C – Payment schedule & Prospective Shareholdings


[image00001.jpg]






19

--------------------------------------------------------------------------------



Schedule 2




Conditions
1
The Board is duly authorised to enter into this Agreement (and all documents
contemplated by it), the Articles have been adopted and the necessary
resolutions have been passed to allot the Ordinary Shares to the Investor;

2
The Phase 2 Plan has been delivered to the Investor in a form satisfactory to
them;

3
Board approval of the Company and Parent One and Parent Three for the Investment
has been granted;

4
The terms of this Agreement and each document in the Agreed Form and each
document required to give effect to the Investment, and that all have been
executed (where appropriate) by all relevant parties to them;

5
Copies of this Agreement and each document in the Agreed Form and each document
required to give effect to the Investment as duly executed (where appropriate)
have been delivered to the Investor;

6
An employment agreement is in place between the Company and Dr. Nasser Djennati.

20

--------------------------------------------------------------------------------

Schedule 3
Warranties
1
Authority of the Company

1.1
The Company is duly authorised to enter into this Agreement and the obligations
of the Warrantors under this Agreement and each document to be executed at or
before Completion are or when the relevant document is executed, will be
enforceable in accordance with their terms.

1.2
The execution of this Agreement and the implementation of the matters
contemplated by it will not violate any other agreement, or arrangement to which
any of the Warrantors is a party.

2
Company and trading

2.1
The Company owns no shares or loan capital either legally or beneficially in any
company.

2.2
There is no agreement, arrangement or obligation to create or give an
Encumbrance in relation to any of the Shares, and no person has claimed or may
claim to be entitled to an Encumbrance in relation to any of the Shares.

2.3
Other than the issue of Ordinary Shares to the Investor under this Agreement and
the provisions of the Agreement, there is no agreement, arrangement or
commitment outstanding which calls for the allotment, issue or transfer of, or
accords to any person the right to call for the allotment or issue of any share
or loan capital of the Company.

2.4
The Company has never traded and, save for its obligations pursuant to this
Agreement and the other agreements to be entered into in accordance with their
terms or to satisfy conditions in them, has no liabilities whatsoever.

2.5
The Company has no significant assets (other than its paid up share capital and
the right to the MIDS IP).

2.6
The Company is not engaged in, nor is any officer of the Company engaged in, any
legal proceedings (including litigation, arbitration, prosecution or any hearing
before any tribunal or official body) and no such proceedings are pending or
threatened and there are no facts known to the Company  likely to give rise to
such proceedings.

2.7
There is no judgement or order of any court, tribunal or official body against
the Company.

21

--------------------------------------------------------------------------------



Schedule 4
Covenants
Part A - Matters requiring Parent Three Consent


Other than actions contemplated by this agreement the Company shall not without
Parent Three Consent:


Business Plan and Budget


1.
Amend the Business Plan or adopt or amend a Budget or take any action materially
inconsistent with them;

2.
Adopt the Phase 2 Budget and plan if it is materially different from the
expectations in this Agreement.

Share structure


3.
Make any change to its memorandum or articles of association;

4.
Make any change in its authorised or issued share capital or grant any
Encumbrance over the Company's shares, grant any rights to subscribe for or to
convert any instrument into shares or securities or waive any right to receive
payment on any of its shares issued partly paid or cancel or accept the
surrender of any such right to subscribe or convert except as contemplated by
this Agreement;

5.
Reduce and capitalise any part of its share capital, share premium account or
capital redemption reserve or vary the rights attaching to any class of shares
or redeem, purchase or otherwise acquire any shares or other securities of that
company;

6.
Major transactions

7.
Enter into, terminate or amend any material licensing or royalty agreement;

8.
Enter into, terminate or vary any joint venture, partnership consortium or other
similar arrangement;

9.
Acquire or dispose of any companies or business undertaking;

10.
Establish any new branch, agency, trading establishment or business or close any
such branch, agency, trading establishment or business;

11.
Enter into any matter outside the ordinary course of its business;

22

--------------------------------------------------------------------------------

Accounting
12.
Change its accounting policies, unless the change is required by law or by
virtue of a new statement of standard accounting practice or financial reporting
standard which does not offer any discretion in its application to the Group
Company;

13.
Change its accounting reference date;

14.
Indebtedness

15.
Pay or declare any dividend or other distribution (as defined under sections
209, 418 and 419 ICTA) on account of shares in its capital (other than the Fixed
Dividend as defined in the Articles);

16.
Factor any of its debts;

17.
Incur any Indebtedness in excess of £10,000;

18.
Other than in the ordinary and normal course of trading in respect of the
obligations or liabilities of the Company, give any guarantee or indemnity;

19.
Mortgage or charge or permit the creation of or suffer to subsist any mortgage
or fixed or floating charge, lien or other encumbrance over the whole or any
part of its undertaking, property or assets;

20.
Employee matters

21.
Establish any pension scheme, share option scheme, employee share scheme or any
profit sharing or related scheme or vary or discontinue any of the same or make
any payment in respect of the same or the grant, exercise, cancellation or
surrender of any right granted under the same;

22.
Appoint or remove any director or any of the managers or alter or permit any
alterations to be made to service agreements and/or terms of employment and/or
contracts for services from time to time of any manager or director;

23.
Appoint or remove any  employee earning a gross remuneration in excess of
£50,000 a year (a " Senior Employee "), or alter or permit any alterations to be
made to service agreements and/or terms of employment and/or contracts for
services from time to time of any Senior Employee;

Proceedings and winding up
24.
Threaten, commence, discontinue, settle or compromise any legal, arbitrational
or tribunal proceedings (in whatever capacity) which is or may be material, save
for any application for an interim injunction or other application or action
(including interim defence) which is urgently required in the best interests of
the relevant Group Company in circumstances in which it is not reasonably
practicable to obtain prior consent;

25.
Take any steps to wind-up or liquidate or obtain an administration order in
respect of the Company.

23

--------------------------------------------------------------------------------

Part B - Conduct of Company
Business
1.
Any expansion, development or evolution of the Company's business (whether to be
conducted as part of or in connection with its main business or ancillary to it)
will be effected only through a company wholly owned by the Company.

Compliance
2.
The Group shall take all reasonable steps within their respective powers to
protect their Intellectual Property Rights and Confidential Information.

Part C – Provision of Information
The Company shall provide to Parent Three:
1.
the statutory annual accounts for the Company as soon as they are available but
in any event not later than two months from the end of such financial year;

2.
when requested and within 20 Business Days of the end of each calendar month the
monthly management accounts in such form and containing such information and
being in such format as the Investor may from time to time specify; and

3.
any other information on the Company that Parent Three may reasonably require in
a timely fashion.

The Company shall provide to the Investor, if a formal request is received in
writing:
A detailed Phase 2 update 14 days prior to any contemplated funding stage listed
in Schedule 1 Part C.


24